DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
 
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 12/18/20, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogata US 2012/0300078 in view of Dowdall US 9336436.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10870429 and claims 1-15 of U.S. Patent No. 10435018. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claims of the current application would be invented based on the claims of the co-pending applications and further the claims are not distinguishable in way that a person of ordinary skill in the art at the time of the invention would render nonobvious.  

	The claims of US 10870429 contain the same features as presented in the current application except the issued patent contains additional features of an operation of a brake regardless of whether the driver operates the brake and wherein the controller determines that the vehicle is in the PDCMS activation state if a speed of the pedestrian and the speed of the vehicle are in an area in which the 

	The claims of US 10435018 contain the same features as presented in the current application except the issued patent contains an additional feature of an activation of an operation of a brake regardless of whether the driver operates the brake, wherein the activation of the operation of the output device and the activation of the operation of the brake are performed in order of the operation of the output device, a partial braking of the vehicle, and a full braking of the vehicle.  This feature however would be obvious in view of the current application in that it is well known that automatic braking is a form of avoiding a pedestrian especially in autonomous and semi-autonomous vehicles.  The other claim features are not distinguishable of the current application and therefore, a person of ordinary skill in the art would not distinguish between the claimed invention of the instant application and US 10435018.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata US 2012/0300078 in view of Dowdall US 9336436.

 Regarding claims 1 and 13, Ogata discloses an apparatus and method for operating a pedestrian detection and collision mitigation system (PDCMS) of a vehicle, comprising: 

a front detection sensor configured to detect a pedestrian in a driving lane of the vehicle (in paragraph [0051], the environment recognizing device configured to detect a pedestrian from a picked up image in front of the own vehicle) and a distance and a relative speed between the pedestrian and the vehicle (in paragraphs [0055-0057], wherein the relative distance PYF1[d] of the pedestrian is acquired and in paragraph [0146], wherein the relative speed VYF1[d]); 



a controller configured to execute the PDCMS function based on information detected by the front detection sensor and the vehicle sensor (in paragraphs [0003], [0051] and [0058-0059]); and 

a warning unit operated by the controller to provide a notification to a driver regarding a collision of the pedestrian with the vehicle (in paragraphs [0058-0059] and [0143], wherein an alarm flag for activating an alarm for reducing a collision with the pedestrian candidate object), wherein the front detection sensor includes: 

an image input unit configured to acquire an image of an area at a front of the vehicle (in paragraphs [0051-0052], image acquisition unit 1011 or camera 1010); 

an region of interest (ROI) setting unit configured to set a region of interest (ROI) that corresponds to a size of an object in the image (in paragraphs [0054], and [0056], pedestrian candidate region of interest and the pedestrian candidate object information is stored including relative distance, horizontal position and horizontal width); 

a candidate extraction unit configured to extract a pedestrian candidate based on a movement of the object in the set ROI (in paragraphs [0072], [0077], [0108], [0177-0179], wherein the edges are extracted from the image, and the edges of the outline of the pedestrian are further extracted and the edge detection further is based on relative position and velocity); and 

a pedestrian determination unit configured to compare the extracted pedestrian candidate with a posture of a sample pedestrian in a database to identify whether the extracted pedestrian candidate corresponds to the pedestrian (in paragraphs [0075] and [0086-0088], wherein the pedestrian is 

Ogata fails to explicitly disclose however Dowdall teaches wherein the controller is further configured to determine that the PDCMS function is operated, if the absolute value of an initial speed of the pedestrian at a boundary of the driving lane and an initial speed of the vehicle are in an area in which the PDCMS function is operated at the time of determining whether the PDCMS function is operated (in at least Col. 19 line 45-Col. 20 line 3, wherein the computing system determines whether a vehicle will enter an area of the pedestrian and may factor in the vehicle’s speed, the pedestrian speed and the distance between the vehicle and pedestrian to determine whether or not the vehicle needs to alter its control strategy to avoid the pedestrian).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the pedestrian detection and collision mitigation based on the speed of the vehicle and the speed of the pedestrian as taught by Dowdall in order to determine the proper control strategy ultimately leading to increased safety.

Regarding claim 2, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata further discloses the apparatus, wherein the PDCMS function includes an activation of the warning unit operation and an activation of a brake operation (in paragraph [0143], wherein the first collision determination unit sets the alarm flag for activating an alarm or the brake control flag for activating an automatic brake control for reducing collision damage in accordance with the pedestrian candidate object information. 
 

	Regarding claim 3, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata further discloses the apparatus, wherein the pedestrian determination unit includes the database for storing, as the posture of the sample pedestrian, information associated with at least one of front, back, left, and right portions, an upper left half of a body, and an upper right half of a body of the sample pedestrian (in paragraphs [0075] and [0086-0088], and Fig. 7, wherein the pedestrian is 


Regarding claims 7 and 14, the combination of Ogata and Dowdall teaches the limitations of claims 1 and 13 as shown above.  Ogata further discloses the apparatus and method, wherein the controller is configured to activate operation of a brake to reduce the speed of the vehicle to at least a predetermined speed or less from a time when the operation of the brake is activated to a time when the collision of the pedestrian with the vehicle occurs (in paragraphs [0143] and [0156], wherein an automatic brake flag is activated and a determination is made as to whether or not the selected object is within range where the automatic brake should be controlled in accordance with the collision prediction time).  


	Regarding claim 9, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata further discloses the apparatus, wherein the controller is configured to operate the warning unit to inform the driver that the PDCMS function is in an available state (in paragraph [0143], wherein the first collision determination unit sets the alarm flag for activating an alarm or the brake control flag for activating an automatic brake control).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Dowdall and further in view of Jung US 2014/0169624.


	Regarding claim 4, the combination of Ogata and Dowdall teaches the limitations of claim 3 as shown above.  Ogata fails to explicitly disclose however Jung teaches the apparatus, wherein the pedestrian determination unit is configured to compare the extracted pedestrian candidate with front, back, left, and right portions, an upper left half of a body, or an upper right half of a body of the sample pedestrian in the database in a cascading manner (in paragraph [0038]).  It would have been obvious to a 
 

	Regarding claim 5, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata fails to explicitly disclose however Jung teaches the apparatus, wherein the front detection sensor further includes a pedestrian tracking unit configured to track the pedestrian identified by the pedestrian determination unit (in paragraphs [0038-0039]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the tracking unit as taught by Jung in order to accurately track and judge a pedestrian.   

	Regarding claim 6, the combination of Ogata, Dowdall, and Jung teaches the limitations of claim 5 as shown above.  Ogata fails to explicitly disclose however Jung teaches the apparatus, wherein the pedestrian tracking unit is configured to track the pedestrian based on a number of feature points of the pedestrian in the set ROI (in paragraph [0039]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the tracking based on number of feature points as taught by Jung in order to accurately track and judge a pedestrian.  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Dowdall and further in view of Laur US 2016/0375900.

	Regarding claim 10, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata further discloses an alarm (in paragraph [0143]), however fails to explicitly disclose the details of the alarm.  Laur however teaches the apparatus, wherein the warning unit includes a display unit configured to visually inform the driver regarding the collision of the pedestrian with the vehicle or a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Dowdall and further in view of Ekchian US 2012/0185130.

	Regarding claim 11, the combination of Ogata and Dowdall teaches the limitations of claim 2 as shown above.  Ogata further discloses activating braking of a vehicle and it is old and well known that when a vehicle brakes, the rear brake is activated.  This is further shown by Ekchian wherein the rear brake lamp is operated when the vehicle decelerates faster than at a predetermine rate (in paragraph [0026]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the automatic brake light activation as taught by Ekchian in order to warn approaching drivers that a vehicle is slowing down.    


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Dowdall and further in view of Staudenmaier US 2014/0129001.


	Regarding claim 12, the combination of Ogata and Dowdall teaches the limitations of claim 2 as shown above.  Ogata fails to explicitly disclose however Staudenmaier teaches the apparatus, wherein the PDCMS function further includes an operation of an electrical stability control (ESC) (in paragraph [0019]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the stability control as taught by Staudenmaier in order to increase overall safety of the vehicle and surrounding vehicles.  


8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Dowdall and further in view of Rieth US 2005/0046272.

Regarding claim 8, the combination of Ogata and Dowdall teaches the limitations of claim 1 as shown above.  Ogata fails to explicitly disclose however Rieth teaches the apparatus, wherein the controller is configured to permit a driver to operate a brake for a maximum possible deceleration even after starting the activation of the operation of the brake (in paragraph [0025], wherein automatic pre-filling of the brakes occurs, then manual control of the brake and further automatic control of the brake).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the pedestrian determination apparatus as disclosed by Ogata with the manual operation of a brake even after starting activation of the operation of the brake as taught by Rieth in order to achieve a high degree of braking comfort for the driver and a safe automatic braking of the vehicle.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form and described below.

Minemura US 2014/0324330 discloses a collision determination device is mounted to an own vehicle and determines a probability of a collision with a moving object.  The collision determination device determines whether or not an own vehicle will collide with a moving object that is detected within a captured image.  The collision determination device determines whether or not the moving object is in a shielded state where at least a portion of the moving object is hidden behind another object or the moving object appears from behind another object.  The collision determination device sets an amount of time required for the collision determining means to complete a determination related to the collision to a shorter amount of time when the moving object is in the shielded state, compared to when the moving object is not in the shielded state.

Jung US 2014/0169624 discloses an image based pedestrian sensing apparatus and method that rapidly senses a pedestrian within an image by setting a region of interest (ROI) corresponding to a size of an object in a front image of a vehicle (i.e., an image taken from in front of the vehicle), extracting pedestrian candidates based on motion of the object, and sequentially comparing the extracted pedestrian candidates with pedestrian feature databases (e.g., databases for each posture of the pedestrian) according to a distance to judge the pedestrian.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669